Citation Nr: 0507480	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  02-03 277A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy, to include disability due to herbicide exposure.

2.  Entitlement to total evaluation based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tracy Alsup, Associate Counsel




INTRODUCTION

The veteran had active duty service from May 1966 to April 
1970. 

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2001 decision by the Reno, Nevada, VA 
Regional Office (RO).  The Board remanded this case in 
November 2003 to obtain Social Security Administration 
records.  The case is again before the Board.  


FINDINGS OF FACT

1.  Peripheral neuropathy was not manifested during the 
veteran's active duty service or for many years thereafter, 
nor is peripheral neuropathy otherwise related to such 
service. 

2.  The veteran's peripheral neuropathy was not acute or 
subacute.

3.  The veteran has no service connected disabilities.


CONCLUSIONS OF LAW

1.  Peripheral neuropathy was not incurred in or aggravated 
by the veteran's active duty service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. § 3.303 (2004). 

2.  There is no presumption of service connection for the 
veteran's peripheral neuropathy, which is not acute or 
subacute.  38 U.S.C.A. § 1116 (West 2002): 38 C.F.R. 
§§ 3.307(a)(6)(iii), 3.309(e) including Note 2 (2004).   

3.  The criteria for entitlement to a TDIU rating have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321, 3.340, 3.341, 4.16, 4.19 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

After reviewing the claims file, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in the December 
2000, March 2001, and March 2004 RO letters, the May 2001 
rating decision, and the February 2002 statement of the case 
have collectively informed the appellant of the information 
and evidence necessary to warrant entitlement to the benefits 
sought.  Moreover, in the December 2000, March 2001, and 
March 2004 letters, the appellant was advised of the types of 
evidence VA would assist in obtaining as well as the 
appellant's own responsibilities with regard to identifying 
relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The Board also notes that the December 2000 letter implicitly 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence.  The Board believes that a reasonable inference 
from such communication was that the appellant must also 
furnish any pertinent evidence that the appellant may have 
and that the requirements of 38 C.F.R. § 3.159(b)(1) have 
been met.  The Board finds that all notices required by VCAA 
and implementing regulations were furnished to the appellant 
and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the RO 
provided notice about what evidence the veteran needed to 
submit to establish entitlement and what the VA would do to 
assist him in December 2000 and March 2001, prior to the RO's 
decision to deny the claim in May 2001 as anticipated by the 
recent court holding.  In other words, the VCAA notice is 
timely. 

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record includes service medical records, 
private medical records, VA medical records, and Social 
Security Administration records.  The Board notes that the 
veteran has not been provided a VA examination with opinion.  
However, service medical records are negative for peripheral 
neuropathy and there is no evidence of a connection to 
service, so a VA examination would not be helpful.  
Consequently, the Board concludes that the record as it 
stands includes sufficient competent evidence to decide the 
claim and that no VA examination with etiology opinion is 
necessary.  38 C.F.R. § 3.159(c)(4).   Significantly, no 
additional pertinent evidence has been identified by the 
appellant as relevant to the issue on appeal.  Under these 
circumstances of this particular case, no further action is 
necessary to assist the appellant with the claims.

Criteria and Analysis

Peripheral Neuropathy 

The issue before the Board involves a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
organic disease of the nervous system, are presumed to have 
been incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and 
has a disease listed at 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service. The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he served in the Republic of 
Vietnam during the Vietnam era. "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam. 38 U.S.C.A. § 1116; 
38 C.F.R. § 3.307(a)(6)(iii). 

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebutable presumption provisions of 38 U.S.C.A. § 
1113 and 38 C.F.R. § 3.307(d) are also satisfied: chloracne 
or other acneform diseases consistent with chloracne, 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma). 38 C.F.R. § 3.309(e). For purposes of this 
section, the term acute and subacute peripheral neuropathy 
means transient peripheral neuropathy that appears within 
weeks or months of exposure to an herbicide agent and 
resolves within two years of date of onset. 38 C.F.R. § 
3.309(e), Note 2. 
The Secretary of Veterans Affairs, under the authority of the 
Agent Orange Act of 1991 and based on studies by the National 
Academy of Science (NAS), has determined that there is no 
positive association between exposure to herbicides and any 
other condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted. See Notice, 59 Fed. Reg. 341-346 (1994); see also 
Notice, 61 Fed. Reg. 41,442-449, and 61 Fed. Reg. 57,586-589 
(1996); Notice, 64 Fed. Reg. 59,232-243 (Nov. 2, 1999). 

According to the veteran's DD 214 he served in the Republic 
of Vietnam on active duty.  He was awarded the Vietnam 
Campaign Medal with device.  

Service medical records are negative for any peripheral 
neuropathy during service.  The only difficulty with his 
limbs involved a stab wound to his left leg in March 1969.  
The veteran was treated for pain in his leg a couple of weeks 
after the incident.  However, the April 1970 Report of 
Medical Examination prior to discharge was negative for any 
difficulty with his legs.  The examiner indicated that his 
lower extremities and neurological system, as well as every 
other system, were normal.  No other disability was indicated 
on the exam prior to discharge. 

Post-service medical records reveal complaints of pain in the 
veteran's extremities following an injury in June 1989.  A 
September 1989 Radiological report from Torrance Memorial 
Hospital reflected a mild central disc type bulge C6-7 and a 
very large disc type herniation at L5-S1.  In October 1989 
the veteran was treated by a Doctor Melvin Synder, M.D., 
F.A.C.S.  The veteran complained to Dr. Synder that he had 
"pain and numbness on the entire left side of his body and 
jerking motion and jumping of his extremities in the entire 
left body, as well as occasionally over to the right side."  
Dr. Synder recorded that the veteran had undergone a previous 
myelogram and CT scan which revealed evidence of a left L5-S1 
herniated disc.  Dr. Synder noted that the X-ray revealed a 
very large, probably extruded disc on the left at L5-S1.  Dr. 
Synder opined that the veteran had "definite abnormalities 
in the lumbar spine with a herniated disc which is probably 
extruded and significant nerve root impingement on the 
left."  Dr. Synder commented that his herniated disc would 
account for his left back and left lower extremity symptoms, 
but did not explain his other symptoms "unless there is an 
indirect effect due to the patient's reaction to pain."  Dr. 
Synder recommended a laminectomy and discectomy relative to 
the nerve root impingement.  

In January 1990 the veteran had a MRI (magnetic resonance 
imaging) of the cervical spine at Bay Shores Medical Group to 
rule out nerve impingement because of his complaints of 
bilateral leg pain.  The MRI revealed a moderate-sized disc 
herniation at C5-6 but no lateralizing nerve root 
impingement.  At the C4-5 and C6-7 there was only moderate 
centeral anular bulging without herniation and at the C3-4 
there was only mild anular bulging.  In March 1990 the 
veteran was treated for back pain and pain radiating to his 
legs.  Also, in March 1990 the veteran underwent a cervical 
anterior fusion and diskectomy at the C5-6 level for his C5-6 
disc herniation with myelopathy.  In April through June 1990 
the veteran was treated for infection at the site, 
postoperative iliac crest graft site, of the previous 
operation.  

In September 1990 the veteran filed for disability from the 
Social Security Administration because of his inability to 
work due to his pain and numbness in his back, neck, arms, 
and legs.  The veteran also filed a complaint of malpractice 
against Torrance Memorial Hospital for failure to order an 
MRI, refused to admit veteran into hospital although in 
severe pain in January 1990 and September 1990.  The veteran 
alleged that the malpractice made his condition worse because 
he lost the use of arm, hand, and fingers due to inability to 
find neck problems; and failure to treat his back caused him 
to drag his left leg and experience pain in his right leg. 

The veteran received an orthopedic re-evaluation in January 
1994 by a Doctor James C. Thomas, Jr., M.D.  At the exam the 
veteran complained of chronic severe back and leg pain added 
with recent left knee pain.  Dr. Thomas opined that the 
veteran had a recurrent herniation and needed re-explorations 
"at L5-S1 with discectomy and spinal fusion."  

The veteran received a neurologic assessment in January 1999.  
The examiner noted that veteran reported hypesthesia and 
hypalgesia beginning at the junction of the proximal with the 
mid left thigh and extending distally to envelop the left 
foot.  The veteran was unable to perceive position sense in 
the left foot.  The right side appeared in tact.  The veteran 
also experienced difficulty in his left hand.  The examiner 
found that the veteran's "superimposed functional features 
involving the left hemibody" were part of the objective 
residua of his status-post cervical and lumbar lamnectomies.    

An August 2000 VA examination revealed that the veteran had 
peripheral neuropathy, particularly of the left lower 
extremity, loss of sensitivity of left upper and lower 
extremity, and syncopal attacks.  In October 2000 the veteran 
was given an EEG (electroencephalogram) and the impression 
was that he was normal.  The veteran was treated in November 
2000 for a probable seizure disorder that began in July 2000.  
The examiner reviewed the veteran's previous MRI's and found 
the MRI of the brain essentially normal.  The MRI of the 
spine revealed significant pathology, including "a status 
post fusion of his C5-6 vertebra with significant multilevel 
disc disease, which may be impinging on the cord on the T2 
sequence of the MRI, but more severe at C7."  The veteran 
was prescribed Topamax and was previously on Dilantin.  The 
veteran reported having several seizures a day.  The veteran 
was treated again in December 2000 for his seizures.  The 
veteran had a grand mal seizure while waiting to be seen by a 
neurologist.  MRI of the brain was unremarkable and MRI of 
the cervical spine revealed spinal stenosis secondary to 
spondylosis at C6-7 with bilateral narrowing of the neural 
foramina and mild changes at C3-4.  The veteran was 
prescribed Prolactin and continued on Dilantin and Topamax.       

From March 2001 through the end of 2002 the veteran continued 
to be treated for seizures and pain in his back and legs, 
including his knees.  In July 2001 the examiner noted that 
the veteran had cervical disc disease and osteoarthritis of 
the knee.  In November 2001 the veteran was treated again for 
increased pain and the examiner found degenerative changes in 
the menisui and arthritic changes in the knee itself.  Later 
on an examiner noted degenerative joint disease in both 
knees.  In May 2003 the veteran was treated for an ankle 
fracture due to an injury.  The veteran continued to be 
treated in April through October 2004 for his cervical, 
lumbar, and peripheral neuropathy condition.  However, in 
July 2004 the examiner found no evidence of significant 
peripheral vascular disease and no evidence of significant 
peripheral neuropathy.  The examiner commented that "further 
evaluation is to be directed whether there is spinal stenosis 
both in the neck and in the lumbar spine."  The examiner 
suspected that the stenosis is causing the veteran's 
extremities disability.  

The veteran was in Vietnam on active duty, therefore, he is 
presumed to have been exposed to an herbicide agent.  See 
38 C.F.R. § 3.307(6)(iii).  Although the July 2004 examiner 
found no evidence of significant peripheral neuropathy, the 
August 2000 VA examiner found peripheral neuropathy which 
other examiners acknowledged.  In any event, in order to 
receive the presumption of service connection due to exposure 
to herbicide, the veteran must have one of the disease listed 
at 38 C.F.R. § 3.309(e).  The regulation specifically 
requires acute or subacute peripheral neuropathy which is 
defined as "transient peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves within two years of date of onset."  38 C.F.R. 
§ 3.309(e), Note 2.  The first symptoms of numbness and pain 
in the extremities in the record was in 1989, more than 19 
years after service.  Additionally, the veteran's pain in his 
extremities has not diminished as he still reported pain in 
his extremities as late as 2004.  Since the veteran doesn't 
have acute or subacute peripheral neuropathy, there is no 
presumption of service connection despite his presumed 
exposure to herbicides.       

The veteran may still obtain service connection for his 
disability if he can demonstrate that it is related to 
service.  In this case the veteran did not have peripheral 
neuropathy in service.  The only difficulty with regard to 
his extremities involved a stab wound to his left leg which 
he received treatment for several weeks.  This injury appears 
to have been acute as the medical examiner in the exam prior 
to discharge did not reflect any difficulty with his lower 
extremities.  No other disability was noted and his 
neurological system was determined to be normal.  There is no 
evidence of record that symptoms of the veteran's current 
disability existed prior to 1989, more than 19 years after 
service.  

Moreover, the veteran's current disability appears to be 
related to the 1989 back injury, which affected his cervical 
and lumbar spine.  Complaints of pain and numbness in his 
extremities were fist noted in 1989 as a result of this 
injury.  Many of the medical examiners, including the latest 
July 2004 examiner, indicated that the difficulty in the 
extremities were related to the veteran's spine disability 
which originated with the 1989 injury.  In the veteran's 
complain of malpractice against the Torrance Memorial 
Hospital, the veteran, himself, stated that he believed the 
failure of the hospital to properly treat his 1989 injury 
caused him to lose use of his left arm, lose use of his left 
hand, lose use of his left fingers, drag his left leg, and 
experience pain in his right leg.  None of the medical 
examiners indicated any relationship between his current 
disability and service, including herbicide exposure. 

The Board notes the veteran's contention that his pain in his 
extremities is related to herbicide exposure.  However, the 
veteran is not a trained medical professional and is not 
competent to render a medical diagnosis.  Medical diagnoses 
and opinions as to medical etiology require diagnostic skills 
and must be made by trained medical personnel.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Since there is no 
competent evidence to link the veteran's current disability 
to service, the veteran's claim for service connection must 
be denied.          

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.   

TDIU

In order to establish service connection for a total rating 
based upon individual unemployability due to service-
connected disability, there must be impairment due to a 
service-connected disability or service-connected 
disabilities which is so severe that it is impossible to 
follow a substantially gainful occupation.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  

In the present case the veteran is not service connected for 
any disability.  As discussed above, he is not entitled to 
service connection for peripheral neuropathy.  Since the 
veteran has no service-connected disability, he is not 
entitled to a total disability evaluation based on individual 
unemployability.  The Board notes that entitlement to a 
nonservice-connected disability pension was granted by rating 
decision in May 2001. 


ORDER

The appeal is denied as to both issues.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


